UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto 333-156950 Commission File Number ONE2ONE LIVING CORPORATION (Exact name of registrant as specified in it’s charter) Nevada 20-4281128 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2121 S. Hiawassee Road Suite 4640 Orlando FL 32835 (Address of principal executive offices) + 416 889-8276 (Registrant’s telephone number, including area code) Jinmimi Network Inc. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o yes xNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).x Yes o No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of August 14, 2012: 87,650,000shares TABLEOF CONTENTS PART I—FINANCIAL INFORMATION 3 Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 5 Item 4. Controls and Procedures. 5 PART II—OTHER INFORMATION 5 Item 1. Legal Proceedings. 5 Item 1A. Risk Factors. 5 Item 2. Unregistered Sales of Securities and Use of Proceeds. 5 Item 3. Defaults Upon Senior Securities. 5 Item 4. Submission of Matters to a Vote of Security Holders. 6 Item 5. Other Information. 6 Item 6. Exhibits. 6 SIGNATURES 7 2 PART I—FINANCIAL INFORMATION Item 1. Financial Statements. ONE2ONE LIVING CORPORATION (Formerly Jinmimi Network Inc.) (A Development Stage Company) FINANCIAL STATEMENTS September 30, 2012 (Unaudited) BALANCE SHEETS F-1 STATEMENTS OF OPERATIONS F-2 STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) F-3 STATEMENTS OF CASH FLOWS F-4 NOTES TO FINANCIAL STATEMENTS F-5 3 ONE2ONE LIVING CORPORATION (Formerly Jinmimi Network Inc.) (A Development Stage Company) BALANCE SHEETS (Unaudited) September 30, December 31, (audited) ASSETS CURRENT ASSETS Cash $ $ Subscription receivables Prepaid expenses - Promissory note and accrued Interest (Note 5) - TOTAL CURRENT ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Due to related party (Note 4) TOTAL CURRENT LIABILITIES STOCKHOLDERS’ EQUITY (DEFICIT) Capital stock (Note 10) Authorized50,000,000 shares of preferred stock, $0.0001 par value (none issued) 300,000,000 shares of common stock, $0.0001 par value, Issued and outstanding 87,650,000 shares of common stock (December 31, 2011 –87,150,00) Additional paid-in capital Shares Subscribed Deficit accumulated during the development stage ) ) Accumulated other comprehensive income TOTALSTOCKHOLDERS’ EQUITY (DEFICIT) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. F-1 ONE2ONE LIVING CORPORATION (Formerly Jinmimi Network Inc.) (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30 Nine Months Ended September 30 November 13, 2008 (inception) to September 30, REVENUES Net revenues $
